DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 23-29 directed to group II non-elected without traverse.  Accordingly, claims 23-29 been cancelled.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 01/21/21 and 03/23/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a fiber optic cable assembly of the claimed invention.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Cancel claims 23-29.

	Response to Amendment 
6.	Applicants’ amendment filed on 03/10/21 has been fully considered and entered. 

Reasons for Allowance
7.	Claims 1-3, 5-22, 30 and 31 are allowed.
8.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber optic cable assembly comprising a fusion splice including a splice joint joining ends of the stripped sections of the first and second optical fibers; a solid thermoplastic overcoating extending over the stripped section of each of the first and the second optical fibers, the splice joint, and at least a portion of the pre-coated section of each of the first and the second optical fibers; wherein the solid thermoplastic overcoating comprises a polyamide material; and a strength member adhered to the solid thermoplastic overcoating, wherein the strength member comprises a length that exceeds a combined length of the stripped sections of the first and second optical fibers, and the strength member spans across the splice joint and the fiber optic cable assembly being devoid of a heat shrink tube arranged over the splice joint, in combination with other recited limitations in the claim.  
Claims 2-3 and 5-22 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 30. Specifically, the prior art fails to disclose a fiber optic cable assembly comprising a fusion 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 31. Specifically, the prior art fails to disclose a fiber optic cable assembly comprising a fusion splice including a splice joint joining ends of the stripped sections of the first and second optical fibers; a solid thermoplastic overcoating extending over the stripped section of each of the first and the second optical fibers, the splice joint, and at least a portion of the pre-coated section of each of the first and the second optical fibers; wherein the solid thermoplastic overcoating comprises a polyamide material; and a strength member adhered to the solid thermoplastic overcoating, wherein the strength member comprises a length that exceeds a combined length of the stripped sections of the first and second optical fibers, and the strength member spans 

The examiner agrees with the applicants’ arguments on pages 10-12 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-3, 5-22, 30 and 31 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/JENNIFER DOAN/Primary Examiner, Art Unit 2883